DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the deviation as claimed in claim 13, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the term “at least one” second sliding member is indefinite since there is no support or illustration of more than three 2nd sliding members. Correction is required.

Claim 1 also requires that the hook element moves between unlocked released state, a locked released position and a locked pulled state. At the instant, it is unclear from the claim language what happens in these positions claimed. A broad interpretation will be given.  Correction is required.

Claim 1 requires a door lock system that comprises a hook element and 1st and 2nd sliding members. The claim requires that the sliding members are movable along a main axis. However, the claim fails to describe how, since the sliding members will not move by themselves and not at the same time. 
As described, the system requires a motor that will operate a cam with respect to a signal from a controller. Correction is required.

Claim 2, the term “at least one” motor is indefinite, since there is only one motor, not more than one motor. Correction is required.

Claim 3, the term “at least one” cam is indefinite, since there is only one cam, not more than one cam. Correction is required.

Claim 4, the term “at least one” detecting element is indefinite, since there is only one detecting element, not more than one detecting element. Correction is required.

Claim 6, the term “at least one” base part is indefinite, since there is only one base part, not more than one base part. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3EP 1703212 to Gaj et al (Gaj) in view of US Pat No 7,481,469 to Harrer and US Pat No 1,192,105 to Patterson.

    PNG
    media_image1.png
    897
    962
    media_image1.png
    Greyscale

Gaj discloses a door lock system for an appliance, comprising a hook element (7) pivotable about a pivot axis (8) between an unlocked released state and a locked position, and a sliding member (5) movable along a main axis to pull the hook element to the locked position.
The system further comprises a motor (3) to operate the sliding member, a detecting element (11), at least a switch element (10), a base part (2) and a cam (4). 

Gaj fails to disclose that the hook element has a locked released position, between the unlocked and locked positions, and an additional sliding member to aid in moving the hook element. 

    PNG
    media_image2.png
    661
    1312
    media_image2.png
    Greyscale

Harrer teaches that it is well known in the art to provide a hook element (7) movable between an unlocked release state (fig 3), a locked release state (fig 4) and a locked pulled state (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Gaj with an unlocked release state, a locked release state and a locked pulled state, as taught by Harrer, in order to prevent release of the door during the closing process and to pull the door closer to the appliance.

    PNG
    media_image3.png
    543
    1249
    media_image3.png
    Greyscale

Patterson teaches that it is well known in the art to provide two movable members (top and bottom 6), actuated by an actuator (8, 9), to move a hook element (5) to unlock or lock independently.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Gaj with another movable member, as taught by Patterson, in order to in order to provide structure to aid in the movement of the hook element.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3EP 1703212 to Gaj et al (Gaj) in view of US Pat No 7,481,469 to Harrer, US Pat No 1,192,105 to Patterson and further in view of US Pat No 6,315,336 to Swartzell.
Gaj, as modified by Harrer and Patterson, fails to disclose additional switch elements to detect desired functions.

    PNG
    media_image4.png
    552
    1216
    media_image4.png
    Greyscale

Swartzell teaches that it is well known in the art to provide multiple switches (34, 36, 56, 58) to detect movement of a member or members (14, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Gaj, as modified by Harrer and Patterson, with additional switches, as taught by Swartzell, in order to detect any desired function.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3EP 1703212 to Gaj et al (Gaj) in view of US Pat No 7,481,469 to Harrer, US Pat No 1,192,105 to Patterson and further in view of US Pat Application Publication No 20130234578 to Ala et al (Ala).
Gaj, as modified by Harrer and Patterson, fails to disclose the use of a fixation element/spring to compensate any deviation.

    PNG
    media_image5.png
    563
    807
    media_image5.png
    Greyscale

Ala teaches that it is well known in the art to provide a fixation element (36) and spring (16) combination positioned to compensate any deviation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Gaj, as modified by Harrer and Patterson, with a fixation element/spring combination, as taught by Ala, in order to compensate any deviation.

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 12 and 14 would also be allowed since the claims depend from the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 22, 2022